DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2022 has been entered.
Status of the Application
	Claims 1-11 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 was filed after the mailing date of the final rejection on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 02/04/2022 was filed after the mailing date of the final rejection on 10/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
“unit 67 convers” should be “unit 67 converts” [Page 25, 0046, Line 1].  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “a video signal compression unit that compresses” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification [0075, 0078, 0083] and drawings [Fig. 3] lacks structural language beyond “video signal compression unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a transmitting unit that transmits” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification [0079-0080] and drawings [Fig. 3] lacks structural language beyond “a transmitting unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “the video signal compression unit converts” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification [0140-0141] and drawings [Fig. 3] lacks structural language beyond “the video signal compression unit”. 
Claim limitation “the video signal compression unit discriminates” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification [0143-0144] and drawings [Fig. 3] lacks structural language beyond “the video signal compression unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a signal acquisition unit that obtains” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification [0075 and 0077] and drawings [Fig. 3] lacks structural language beyond “a signal acquisition unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “the transmitting unit transmits” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification [0079] and drawings [Fig. 3] lacks structural language beyond “the transmitting unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “a signal output unit that outputs” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification [0082] and drawings [Fig. 3] lacks structural language beyond “a signal output unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a video signal decompression unit that decompresses” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification [0072] and drawings [Fig. 5] lacks structural language beyond “a video signal decompression unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a video signal output unit that outputs” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to 
Claim limitation “a video signal compression unit that compresses” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification [0103-0104] and drawings [Fig. 3] lacks structural language beyond “a video signal compression unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim limitation “a video signal decompression unit that decompresses” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification [0103-0104] and drawings [Fig. 3] lacks structural language beyond “a video signal decompression unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered but they are not persuasive. 
On pages 10-11 of the Applicant’s Remarks, the Applicant argues, “Bai, however, does not cure the deficiencies of Takagi, including the failure of Takagi to teach or suggest, inter alia, "wherein the video signal compression unit compresses, in each frame of the video signal, the second area of the display screen at a compression rate higher than a compression rate of compression performed on the first area," and "wherein the second area does not include the medical image," as recited in independent claim 1, and similarly recited in independent claims 8 and 9. In addition, Bai does not cure the failure of Takagi to teach or suggest, inter alia, "wherein in the first step, the second area of the display screen in each frame of the video signal is compressed at a compression rate higher than a compression rate of compression performed on the first area," and "wherein the second area does not include the medical image," as recited in independent claim 10, and similarly recited in independent claim 11.”
	However, Examiner respectfully disagrees with the Applicant’s Remarks. Takagi discloses a medical image system including an image processing device that performs a compression process on a medical image obtained by photographing a subject, and an image display device that displays a medical image [See Takagi, 0015]. FIG. 5 is a diagram showing an example in which a subject is recognized from a medical image and a region including the subject is set as a region of interest [See Takagi, 0042]. As shown in FIG. 5, a rectangular area surrounded by a dotted line is a region of interest 1A [See Takagi, 0042]. As a method of recognizing and setting a region of interest from a medical image, for example, the technology described in Japanese 

    PNG
    media_image1.png
    742
    607
    media_image1.png
    Greyscale

Further, the region other than the region of interest includes marker information 2A indicating information on the left and right of the breast, information on the imaging direction, information on the vertical direction of the image, and the like as information on the medical image [See Takagi, 0043]. Specifically, in the marker information 2A, character data of “R" as information indicating the left and right of the breast as a subject, character data of "MLO" as information indicating the imaging direction of the subject, and information regarding the vertical direction of the image data image [See Takagi, 0043]. As described above, since the marker information 2A is character information and is not easily affected by the deterioration of the image quality, the marker information 2A is held in the second compressed data obtained by compressing the entire medical image [See Takagi, 0043].

Therefore, Takagi discloses that the region of interest of the medical image is compressed in the first compressed data and the marker information on the medical image is compressed in the second compressed data which includes the entire medical image, wherein the second compressed data is generated at a higher compression rate than the first compressed data. Thus, it is known that two separate compressions can occur at different compression rates for the medical image, wherein one of the compressions includes the region of interest and the other one of the compressions includes entire medical image with the marker information. 
However, Takagi fails to explicitly disclose that the two areas being compressed are explicitly only the medical image and only the marker information. 
However, in the same field of endeavor, Bai discloses a system and method for monochrome or binary compression, and more particularly compression of binary images divide the image into regions (e.g., region A, region B) and then deploy appropriate compression schemes for those regions to achieve better overall compression [See Bai, 0007]. In one embodiment, the regions are divided into a text portion and an image portion [See Bai, 0007]. The advantage of such a technique is that typical segmentation defects will not exist when the two compression schemes used for the regions of a page are lossless [See Bai, 0007].

    PNG
    media_image2.png
    378
    813
    media_image2.png
    Greyscale

In FIG. 4, the binary image is received and segmented at binary segmenter 410 [See Bai, 0024]. See FIG. 6, planes for text (610), and contone image (620) [See Bai, 0024]. The output of the segmenter 410 is passed to a segmentation mask operation 420 [See Bai, 0024]. In the segmentation mask, the planes of the image are defined relative to the segmented regions of the image (e.g., text, contone image) [See Bai, 0024]. The text regions or planes for the image are then passed to option step 440, where they may be enhanced or similarly filtered, and then compressed at step 450 to produce the mask layer [See Bai, 0024]. In the parallel path, the image layer(s) are also optionally processed (444, 446) and then compressed at step 460 [See 

    PNG
    media_image3.png
    657
    518
    media_image3.png
    Greyscale

	Thus, Bai discloses that the image is composed of text regions and image regions wherein the regions are compressed using different compression techniques.
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Therefore, in this case, the references are both in the same field of multiple types of compressions for images. Therefore, it would have been obvious to one of ordinary skill in the 
“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
On pages 11-12 of the Applicant’s Remarks, the Applicant argues that, “The Office Action asserts that it would have been obvious "to modify the teachings of Takagi's two separate compressions of the region of interest and the marker information with the entire medical image with the known segmentation of the text region and image region of an image for separate compression as taught by Bai." Office Action, p. 5. The Office Action argues that "[t]he motivation behind this modification would have been to deploy the best suitable compression technologies to compress different types of content inside the scanned document or image." Id. at pp. 5-6. As best understood, the Office Action is proposing to modify Takagi such that the marker information 2A is segmented from the image data of the entire image. It is 
However, the Examiner respectfully disagrees with the Applicant’s Remarks. Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Therefore, in this case, the references are both in the same field of multiple types of compressions for images. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Takagi’s two separate compressions of the region of interest and the marker information with the entire medical image with the teachings of Bai’s known segmentation of the text region and image region of an image for separate compression. “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Takagi’s two separate compressions of the region of interest and the marker information with the entire medical image with the teachings of Bai’s known segmentation of the text region and image region of an image for separate compression in order to improve compression of the multiple regions/planes [See Bai]. The motivational statement shows that a prima facie case supporting the obviousness rejection of the claims has been established through at least the rationale G listed below. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that '"[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: ... (G) Some teaching, suggestion, or motivation in the 
On pages 12-13 of the Applicant’s Remarks, the Applicant argues that, “First, there is no motivation to modify Takagi such that the image data of the entire image is removed, leaving only the marker information 2A to be displayed on the Takagi's display along with the image data of the region of interest. According to the MPEP, "[i]f proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." MPEP § 2143.01(V) (citing In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)). Here, Takagi and Bai cannot be combined in the manner proposed at least because the combination of would render Takagi unsuitable for its intended purpose. In Takagi, "the image data of the region of interest is synthesized with the image data of the medical image based on the position information . . . , and the synthesized image data is displayed on the display unit 33....  Takagi, ¶ [0047]. As Takagi explains, "in the region of interest including the subject, lossless compression with little deterioration in image quality is performed, and lossless compression with a high compression rate is performed in the entire medical image, thereby reducing deterioration in the image quality of the region important for diagnosis." Id. at ¶ [0049]. Removing the image data of the entire image would result in the synthesized image consisting only of the image data of the region of interest and the marker information 2A, thereby fundamentally altering Takagi's resultant image. Thus, Takagi and Bai cannot be combined in the manner proposed at least because the proposed modification would render Takagi unsatisfactory for its intended 
However, the Examiner respectfully disagrees with the Applicant’s Remarks. As stated above, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Therefore, in this case, the references are both in the same field of multiple types of compressions for images. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Takagi’s two separate compressions of the region of interest and the marker information with the entire medical image with the teachings of Bai’s known segmentation of the text region and image region of an image for separate compression. “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 
Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Takagi’s two separate compressions of the region of interest and the marker information with the entire medical image with the teachings of Bai’s known segmentation of the text region and image region of an image for separate compression in order to improve compression of the multiple regions/planes [See Bai]. The motivational statement shows that a prima facie case supporting the obviousness rejection of the claims has been established through at least the rationale G listed below. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that '"[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: ... (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP 2141, Section III.
Second, there is no motivation to modify Takagi such that three types of compression are used-one for the region of interest 1A, one for the marker information 2A, and one for the entire medical image. "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious." MPEP § 2143.01(VI) (citing In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959) ("Claims were directed to an oil seal comprising a bore engaging portion with outwardly biased resilient spring fingers inserted in a resilient sealing member. The primary reference relied upon in a rejection based on a combination of references disclosed an oil seal wherein the bore engaging portion was reinforced by a cylindrical sheet metal casing. Patentee taught the device required rigidity for operation, whereas the claimed invention required resiliency. The court reversed the rejection holding the 'suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.’”)). Here, Takagi explains that the purpose of using two types of compression is that "[t]he data volume of the medical image can be reduced," and "[a]s a result, accurate diagnosis can be performed with high-definition images, and communication load on the network can be reduced and database resources can be effectively used."  Takagi, ¶ [0049]. Modifying Takagi such that three types of compression are performed would require a substantial reconstruction and redesign of the elements shown in Takagi (e.g., compression and decompression) as well as a change in the basic principle under which the Takagi construction was designed to operate. Takagi and Bai cannot be combined in the manner proposed at least because the proposed modification would change the principle of operation of Takagi, and there is therefore no suggestion or motivation to make the proposed modification, a requirement for a prima facie obviousness rejection.”
However, the Examiner respectfully disagrees with the Applicant’s Remarks. Takagi discloses a medical image system including an image processing apparatus for performing compression processing on a medical image obtained by imaging a subject, and an image display apparatus for displaying a medical image, the image processing apparatus comprising: Extraction means for extracting an area including a subject, first compression means for performing compression processing on the area including the extracted subject to generate first compressed data, and a compression rate of the first compressed data Second compression means for compressing the medical image at a high compression rate to generate second compressed data [See Takagi, 0015]. Thus, the entire medical image which includes the marker information is compressed at a higher compression rate than the extracted subject area of the medical image.
Therefore, Takagi discloses that the region of interest of the medical image is compressed in the first compressed data and the marker information on the medical image is compressed in the second compressed data which includes the entire medical image, wherein the second compressed data is generated at a higher compression rate than the first compressed data. Thus, it is known that two separate compressions can occur at different compression rates for the medical image, wherein one of the compressions includes the region 
However, Takagi fails to explicitly disclose that the two areas being compressed are explicitly only the medical image and only the marker information. 
However, in the same field of endeavor, Bai discloses a system and method for monochrome or binary compression, and more particularly compression of binary images segmented in a binary domain into at least two regions of different image types, where the regions are compressed using different compression techniques [See Bai, Abstract]. One aspect of the present disclosure is to segment or predict the compression ratio of the mixed content binary image and divide the image into regions (e.g., region A, region B) and then deploy appropriate compression schemes for those regions to achieve better overall compression [See Bai, 0007]. In one embodiment, the regions are divided into a text portion and an image portion [See Bai, 0007]. The advantage of such a technique is that typical segmentation defects will not exist when the two compression schemes used for the regions of a page are lossless [See Bai, 0007]. Thus, Bai discloses that the image is composed of text regions and image regions wherein the regions are compressed using different compression techniques.
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Therefore, in this case, the references are both in The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi [JP 2005287927] in view of Bai et al. (Hereafter, “Bai”) [US 2007/0140575 A1].
In regards to claim 1, Takagi discloses a video signal compression processor ([0001] an image processing apparatus, an image processing method, and a medical image system), comprising: a video signal compression unit that compresses a video signal for displaying, on a display device, a display screen ([0015] The invention according to claim 7 is a medical image system including an image processing device that performs a compression process on a medical image obtained by photographing a subject, and an image display device that displays a medical image.) including a first area ([Fig. 5] region of interest 1A) for displaying a medical image captured by a medical imaging apparatus ([0042] As shown in FIG. 5, a rectangular region surrounded by a dotted line is a region of interest 1A. As a method for recognizing and setting a region of interest from a medical image, for example, a technique described in JP-A-2003-190128 is used. The region set as the region of interest 1A is divided and extracted from the image data, and is stored in the RAM 25 as image data of the region of interest.) and a second area ([Fig. 5] marker information 2A) for displaying information other than the medical image ([0043] In addition, the region other than the region of interest includes marker information 2A indicating information on the left and right of the breast, information on the imaging direction, information on the vertical direction of the image, and the like as information on the medical image. Specifically, the marker information 2A includes “R” character data as information indicating the left and right of the breast as the subject, “MLO” character data as information indicating the photographing direction of the subject, and information regarding the vertical direction of the image data image. The symbol data of “↑” is included. As described above, the marker information 2A is character information and is not easily affected by the deterioration of the image quality. Therefore, the marker information 2A is held in the second compressed data obtained by compressing the entire medical image.); and a transmitting unit that transmits, via a communication network, the video signal having been compressed ([0015] a communication unit that transmits the first compressed data and the second compressed data), wherein the video signal compression unit compresses, in each frame of the video signal, the second area of the display screen at a compression rate higher than a compression rate of compression performed on the first area, ([0015] first compression means for generating first compressed data by performing compression processing on the extracted area including the subject, and a compression ratio of the first compressed data A second compression unit that performs compression processing on the medical image to generate second compressed data at a high compression rate, and generates position information in the medical image of the region extracted by the extraction unit), 
Takagi discloses that the region of interest of the medical image is compressed in the first compressed data and the marker information on the medical image is compressed in the second compressed data which includes the entire medical image, wherein the second compressed data is generated at a higher compression rate than the first compressed data. Thus, two separate compressions at different compression rates are occurring for the medical image, wherein one compression includes the region of interest and the other compression includes entire medical image with the marker information.
Takagi fails to explicitly disclose without extracting the second area from the each frame of the video signal, and wherein the second area does not include the medical image.
However, Bai discloses to segment or predict the compression ratio of the mixed content binary image and divide the image into regions (e.g., region A, region B) and then deploy appropriate compression schemes for those regions to achieve better overall compression [See Bai, 0007]. In one embodiment, the regions are divided into a text portion and an image portion [See Bai, 0007]. In FIG. 4, the binary image is received and segmented at binary segmenter 410.  See FIG. 6, planes for text (610), and contone image (620) [See Bai, 0024]. The output of the segmenter 410 is passed to a segmentation mask operation 420 [See Bai, 0024]. In the segmentation mask, the planes of the image are defined relative to the segmented regions of the image (e.g., text, contone image) [See Bai, 0024]. The text regions or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takagi’s two separate compressions of the region of interest and the marker information with the entire medical image with the known segmentation of the text region and image region of an image for separate compression as taught by Bai. The motivation behind this modification would have been to deploy the best suitable compression technologies to compress different types of content inside the scanned document or image [See Bai, 0016].

In regards to claim 2, the limitations of claim 1 have been addressed. Takagi discloses wherein the video signal compression unit compresses, in each frame of the video signal, the first area of the display screen using a lossless compression scheme ([0034] the control unit 21 performs reversible compression processing on the region of interest to generate first compressed data. Here, reversible compression processing (hereinafter referred to as “reversible compression”) is compression processing performed at a compression rate at which original image data can be restored without any deterioration in image quality. Is about 1/2 to 1/4 of the original image data. [0036] the compression processing is performed on the image data with the lossless compression rate being ½), and compresses the second area using a lossy compression scheme with a compression rate higher than a compression rate of the lossless compression scheme ([0035] Further, the image processing unit 26 performs irreversible compression processing on the entire medical image in accordance with the control of the control unit 21 to generate second compressed data. Here, the irreversible compression process (hereinafter referred to as “irreversible compression”) is a compression process performed at a compression rate accompanied by deterioration in image quality when the original image data is restored. The compression ratio is 1/10 to 1/30 or more of the original image data. Examples of lossy compression include JPEG, JPEG2000, Wavelet compression processing, and the like.).  

In regards to claim 7, the limitations of claim 1 have been addressed. Takagi disclose comprising: a receiving unit that receives, via the communication network, an input device signal output from an input device ([0029] The input unit 22 includes a keyboard having cursor keys, numeric input keys, various function keys, and the like, and a pointing device such as a mouse, and controls an instruction signal input by key operation or mouse operation on the keyboard. To 21.); and a signal output unit that outputs the input device signal having been received to an output source of the video signal ([0029] The input unit 22 may include a touch panel on the display screen of the display unit 23, and in this case, the instruction signal input via the touch panel is output to the control unit 21.).  

Claim 8 is substantially the same as claim 1 and is thus rejected for reasons similar to those in rejecting claim 1.  Furthermore regarding claim 8, Takagi discloses a video signal decompression processor, comprising: a video signal decompression unit that decompresses the video signal transmitted by a video signal compression processor ([0015] A communication unit that generates a region including a subject by performing a decompression process on the first compressed data, a decompression unit that performs a decompression process on the second compressed data, and generates a medical image.); and a video signal output unit that outputs, to a display device, the video signal having been decompressed ([0015] A combining unit that combines the region including the subject and the medical image based on position information given to the first compressed data, and a display unit that displays the combined medical image.).

Claim 9 is the same as claims 1 and 8 but in system form rather than processor form.

Claim 10 is the same as claim 1 but in method form rather than processor form.

Claim 11 is the same as claim 8 but in method form rather than processor form.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Bai in further view of NAGARAJAN et al. (Hereafter, “Nagarajan”) [US 2005/0244060 A1] in further view of Robertson et al. (Hereafter, “Robertson”) [US Patent Number 5,179,528].
In regards to claim 3, the limitations of claim 1 have been addressed. Takagi fails to explicitly disclose wherein each frame of the video signal is a signal having47 binary data of a predetermined bit length in which each pixel indicates a plurality of colors, and the video signal compression unit converts, in each frame of the video signal, the binary data of each pixel in the first area of the display screen into grayscale of a bit length smaller than the predetermined bit length.
([0047] The binary image data to gray scale image data converter module 310 receives binary image data from a data source. The binary image data to gray scale image data converter module 310 converts the binary image data to gray scale image data. The gray scale image data segmentor 320 segments the gray scale image into high spatial frequency image data and low spatial frequency image data. The high spatial frequency image data becomes the selector plane 110'. The low spatial frequency image data becomes the background plane 120'.).
Robertson discloses that the image signals are converted into digital samples or pixel data of an arbitrary bit-length, wherein the pixel data has a larger bit length than the 8-bit gray-scale format [Col. 1]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takagi with the binary image conversion to the gray scale image before compression of the image data as taught by Nagarajan and the pixel data of the image signal to have a larger bit length than the grayscale image format as taught by Robertson. The motivation behind this modification would have been to reformat binary image data for improving compression schemes [See Nagarajan] and to understand the compression would require a decrease in the bit length [See Robertson].

5 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Bai in further view of Nagarajan.
In regards to claim 5, the limitations of claim 1 have been addressed. Takagi fails to explicitly disclose wherein the video signal compression unit discriminates the first area of the display screen on the basis of a color indicated by a pixel in each frame of the video signal.  
Nagarajan discloses wherein the video signal compression unit discriminates the first area of the display screen on the basis of a color indicated by a pixel in each frame of the video signal ([0047] The gray scale image data segmentor 320 segments the gray scale image into high spatial frequency image data and low spatial frequency image data. The high spatial frequency image data becomes the selector plane 110'. The low spatial frequency image data becomes the background plane 120'. [0052] FIG. 9 is a more detailed flowchart of step S430 of FIG. 7. FIG. 9 describes the manner in which a block is segmented into two planes. The operation starts at step S4300 where measurement begins by first determining whether the block being processed has initially been classified as an EDGE. If so, the values vp of each pixel in the block are first compared to a brightness threshold value ts, wherein pixels that have values equal to or above ts are viewed as "bright" pixels, while those with values below ts are "dark" pixels. An EDGE block is segmented by placing dark pixels on the selector plane 110' (step 4330) and placing bright pixels on the background plane 120' (step 4340).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takagi with discrimination of data based on the high or low spatial frequency data as taught by Nagarajan. The motivation behind .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Bai in further view of Ho [US 2007/0092004A1].
In regards to claim 6, the limitations of claim 1 have been addressed. Takagi fails to explicitly disclose comprising: a signal acquisition unit that obtains an audio signal output by an output source of the video signal, wherein the transmitting unit transmits the audio signal to a transmission destination of the video signal having been compressed.
Ho discloses comprising: a signal acquisition unit that obtains an audio signal output by an output source of the video signal, wherein the transmitting unit transmits the audio signal to a transmission destination of the video signal having been compressed ([0026] The video controller 10 also includes an audio encoder/decoder 16 that decodes and encodes audio signals, a memory controller 20 to control access to the memory device 22, and a system controller 24 that coordinates operations of the video decoder 12, video encoder 14, audio encoder/decoder 16, display controller 18, and the memory controller 20. The video controller 10 can be fabricated on a single integrated circuit or may include several integrated circuits and discrete components.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Takagi with the audio encoder/decoder inside the controller to output the encoded video to the display as taught by 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482